DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 05/05/2021.
Status of the claims:
Claims 1 – 16 are pending in the application.
Claims 1, 8, and 10 - 13 are amended.
Claims 15 and 16 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 7, 9, 12, and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20160346104 A1), and further in view of Birmingham (US 20140236123 A1).
Regarding claim 1, Kramer discloses a delivery system (delivery catheter) (abstract) for a bifurcated stent (y-stent 320) having a stem (trunk 322) and a pair of arms (branches 324 / 326) (paragraph [0045] and Fig. 17A), comprising a delivery catheter (catheter 312) comprising an elongated first tube (catheter 312) having a proximal end (see annotated Fig. 17A) and a distal end (see annotated Fig. 17A) and a bifurcated part (see annotated Fig. 17A) at the distal end configured to accommodate the arms (branches 324 / 326) (paragraph [0045] and Fig. 17A), wherein a longitudinal 
However, Kramer is silent regarding wherein the bifurcated part is formed of a compliant material configured to resists expansion of the bifurcated stent, and allow repeatable opening and closing of the slit.
As to the above, Birmingham teaches, in a similar field of endeavor, an elastic introducer sheath, that is used to access the vascular system of a patient (Examiner’s note: this includes branched vessels or arteries) (paragraphs [0005 – 0007]); the elastic introducer sheath is comprised of a compliant material (polyurethane – jacket 300, Nitinol – wire structure 100) configured to resist expansion (Examiner’s note: it should be understood that the unloaded position of the introducer sheath is collapsed, thus it compresses and resists expansion) of the bifurcated stent (medical device), and allows repeatable opening and closing of the slit (Examiner’s note: because to the elastic frame and the complaint cover, the introducer sheath can be continuously opened and closed as the passage of the medical device continues down the line – see Fig. 13 ; it should be also noted that Fig. 13 shows the slit to be open in both the expanded and collapsed shape), the purpose of having an elastic introducer sheath that is collapsed when unloaded, and expanded only when a medical device is passed through, is that it allows large profile medical devices to pass through smaller vessel sizes, and lower the amount of trauma on the patient’s vessel wall than what would normally be sustained for a larger profile sheath (paragraph [0009]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the sheath of Kramer to incorporate the elastic expansion material of the introducer sheath of Birmingham, for the purpose of decreasing the amount of trauma to the body caused by the sheath traveling through the vessels in the expanded state, and for allowing larger profile devices to be delivered through smaller vessels.
It should be noted that the modification is such that the catheter 312 of Kramer now comprises the elastic jacket and the wire structure throughout the length, including the arms, similar to what is shown in Fig. 13 of Birmingham. It should also be understood that the pre-modified bifurcated part of catheter 312 of Kramer, compresses the y-stent and resists expansion to some degree already (paragraph [0045] – Kramer).
Annotated Figure 17A of Kramer

    PNG
    media_image1.png
    553
    460
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Kramer and Birmingham teaches the device above, and Kramer further discloses wherein the longitudinal slit (see annotated Fig. 17A) extends from a first limb (see annotated Fig. 17A) to a second limb (see annotated Fig. 17A) of the bifurcated part (see annotated Fig. 17A) (Examiner’s note: as noted above the modification is such that the “slit” is still present in the modified device, similar to what is shown in Fig. 13 of Birmingham).
Regarding claim 3, the combination of Kramer and Birmingham teaches the device above, and Kramer further discloses wherein the bifurcated part of the first tube 
Regarding claim 4, the combination of Kramer and Birmingham teaches the device above, and the modification further teaches wherein the first and second limbs (see annotated Fig. 17A) are each configured to compress radially the bifurcated stent (stent 320) (Examiner’s note: as mentioned above, the introducer sheath components of Birmingham compress radially inward and thus cause compression of the medical device).
Annotated Figure 17A of Kramer

    PNG
    media_image1.png
    553
    460
    media_image1.png
    Greyscale

Regarding claim 7, the combination of Kramer and Birmingham teaches the device above, and Kramer further discloses comprising the bifurcated stent (stent 320) that is self-expanding (paragraph [0034]).
Regarding claim 9
Regarding claim 12, the combination of Kramer and Birmingham teaches the device above, and Kramer further discloses a kit comprising the delivery catheter (catheter 312) as defined in claim 1, and one or more of: 
an access catheter, 
a pusher (plunger 40) (paragraph [0043]), 
a loader, and
one or more guidewires (guidewires 336 / 334) (paragraph [0046]).
Regarding claim 15, Kramer discloses a delivery system (delivery catheter) (abstract) comprising:
a bifurcated stent (y-stent 320) including a stem (trunk 322) and first arms (branches 324 / 326) (paragraph [0045] and Fig. 17A); 
a delivery catheter (catheter 312) comprising an elongated first tube (catheter 312) having a proximal end (see annotated Fig. 17A), a distal end (see annotated Fig. 17A), and a bifurcated part (see annotated Fig. 17A) proximate the distal end, wherein the bifurcated part (see annotated Fig. 17A) includes second arms (see annotated Fig. 17A) configured to receive the first arms (branches 324 / 326) of the bifurcated stent (stent 320), and the bifurcated part is formed of a complaint material; and 
a slit (see annotated Fig. 17A) formed by slit edges (see annotated Fig. 17A) in the bifurcated part (see annotated Fig. 17A) extends longitudinally along the bifurcated part including the second arms (see annotated Fig. 17A), 
However, Kramer is silent regarding wherein the bifurcated part is formed of a compliant material configured to resists expansion of the bifurcated stent, and allow repeatable opening and closing of the slit.
As to the above, Birmingham teaches, in a similar field of endeavor, an elastic introducer sheath, that is used to access the vascular system of a patient (Examiner’s note: this includes branched vessels or arteries) (paragraphs [0005 – 0007]); the elastic introducer sheath is comprised of a compliant material (polyurethane – jacket 300, Nitinol – wire structure 100) configured to resist expansion (Examiner’s note: it should be understood that the unloaded position of the introducer sheath is collapsed, thus it compresses and resists expansion) of the bifurcated stent (medical device), and allows repeatable opening and closing of the slit (Examiner’s note: because to the elastic frame and the complaint cover, the introducer sheath can be continuously opened and closed as the passage of the medical device continues down the line – see Fig. 13 ; it should be also noted that Fig. 13 shows the slit to be open in both the expanded and collapsed shape), the purpose of having an elastic introducer sheath that is collapsed when unloaded, and expanded only when a medical device is passed through, is that it allows large profile medical devices to pass through smaller vessel sizes, and lower the amount of trauma on the patient’s vessel wall than what would normally be sustained for a larger profile sheath (paragraph [0009]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the sheath of Kramer to incorporate the elastic expansion material of the introducer sheath of Birmingham, for the purpose of decreasing the amount of trauma to the body caused by the sheath traveling through 
It should be noted that the modification is such that the catheter 312 of Kramer now comprises the elastic jacket and the wire structure throughout the length, including the arms, similar to what is shown in Fig. 13 of Birmingham. It should also be understood that the pre-modified bifurcated part of catheter 312 of Kramer, compresses the y-stent and resists expansion to some degree already (paragraph [0045] – Kramer).
Annotated Figure 17A of Kramer

    PNG
    media_image1.png
    553
    460
    media_image1.png
    Greyscale

Regarding claim 16, the combination of Kramer and Birmingham teaches the device above, and the combination further teaches wherein the slit edges are always detached from each other (Examiner’s note: as repeated above, the combination made is such that the slit edges are not attached, and are similar to the slit appears in Figure 13 of Birmingham where the slit edges are detached).
Claims 5 – 6, and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20160346104 A1) and Birmingham (US 20140236123 A1) as applied to claim 1 above, and further in view of Johnson (US 20140148891 A1) (cited in previous office action).
Regarding claim 5, the combination of Kramer and Birmingham teaches the device of claim 1 above.
However, the combination of Kramer and Birmingham is silent regarding an access catheter.
As to the above, Johnson teaches, in the same field of endeavor, a delivery system (bifurcated catheter 100) for a bifurcated stent (stent 111) having a stem (vessel 123) and a pair of arms (arms 112, 111) (paragraph [0051]), comprising a delivery catheter (catheter 100) comprising an elongated first tube (catheter 100) having a proximal end (non-split end) and a distal end (split end) and a bifurcated part (junction 104) at the distal end (split end) (paragraph [0051]), and further comprises an access catheter (introduction catheter 115) comprising an elongated second tube (introduction catheter 115) having a proximal end (end closest to the operator) and a distal end (end furthest from the operator) provided with a second lumen (lumen of introduction catheter 115) adapted to slidably accommodate the first tube (catheter 100) (Fig. 5 – 7), and 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Kramer in view of Birmingham with an access catheter, as taught by Johnson, for the purpose allowing for a more compressed system, limiting trauma from the split Y portion to the internal vessel walls, and allows for medicine injections or delivering repair material where needed (paragraph [0056] - Johnson).
Regarding claim 6, the combination of Kramer, Birmingham, and Johnson teaches the device above, and Kramer further teaches wherein the delivery catheter (catheter 312) is configured for an over-the-wire or rapid exchange mode of operation (Examiner’s note: the device of Kramer uses two guide wires 334 / 336, in which the catheter 312 moves along – paragraph [0046]).
Regarding claim 13, the combination of Kramer and Birmingham teaches the device above. 
However, the combination of Kramer and Birmingham is silent regarding a method for delivery of a bifurcated stent using an access catheter and comprising the steps: 
advancing intravascularly the delivery catheter loaded with the bifurcated stent to the site of treatment through an access catheter
opening gradually the delivery catheter by withdrawal of the access catheter, and 
deploying the bifurcated stent through the slit by withdrawal of the delivery catheter.
As to the above, Johnson teaches, in the same field of endeavor, a delivery system (bifurcated catheter 100) for a bifurcated stent (stent 111) having a stem (vessel 123) and a pair of arms (arms 112, 111) (paragraph [0051]), comprising a delivery catheter (catheter 100) comprising an elongated first tube (catheter 100) having a proximal end (non-split end) and a distal end (split end) and a bifurcated part (junction 104) at the distal end (split end) (paragraph [0051]), and further teaches 
advancing intravascularly the delivery catheter (catheter 100) loaded with the bifurcated stent (stent 111) to the site of treatment through the access catheter (introduction catheter 115) (paragraph [0051] and Figs. 5 – 7), 
opening gradually the delivery catheter (catheter 100) by withdrawal of the access catheter (introduction catheter 115) (paragraph [0051]), and 
deploying the bifurcated stent (stent 111) through the slit (slit created by the dissolving of seam 105c) by withdrawal of the delivery catheter (catheter 100) (paragraph [0051]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device and the method steps of Kramer in view of Birmingham with an access catheter, as taught by Johnson, for the purpose allowing for the a more compressed system, limiting trauma from the split Y 
Regarding claim 14, the current combination of Kramer, Birmingham, and Johnson teaches the device and method steps above.
However, the current combination of Kramer, Birmingham, and Johnson is silent regarding the stent being used for treatment of an arterial aneurism or arterial occlusion.
As to the above, Johnson further teaches, in the same field of endeavor, a bifurcated stent used for treatment of an arterial aneurism or arterial occlusion (aneurysms / atherosclerotic lesions – paragraph [0004]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Kramer in view of Birmingham and Johnson, to deliver the stent of Johnson to an arterial aneurism, because the modified delivery device is capable of delivering different implants to different locations in the body; furthermore the above modification would not result in the device being inoperable for its intended purpose, as the intended purpose is to deliver a bifurcated implant into the body. Additionally, both are used in tubular vasculature that branches 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20160346104 A1) and Birmingham (US 20140236123 A1) as applied to claim 1 above, and further in view of Penn (US 5755771 A) (cited in last office action).
Regarding claim 8
However, the combination of Kramer and Birmingham is silent regarding providing a pharmaceutical ingredient with the stent.
As to the above, Penn teaches, in the same field of endeavor, an expandable bifurcated stent coated with a biologically inert material and a medicinal composition for the purpose of reducing thromogenicity of the stent and to provide anticoagulant actions, respectively.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the stent of Kramer in view of Birmingham to include a biological inert material and a medicinal composition on the stent for the purpose of reducing thromogenicity of the stent and to provide anticoagulant actions, respectively.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20160346104 A1) and Birmingham (US 20140236123 A1) as applied to claim 1 above, and further in view of Jordan (US 20080262592 A1) (cited in last office action)..
Regarding claim 10, the combination of Kramer and Birmingham discloses the device of claim 1 above.
However, the combination of Kramer and Birmingham is silent regarding further comprising a pusher comprising an elongated flexible rod having a proximal and distal end, and a capture element at the distal  end for releasable attachment to the bifurcated stent at its proximal end which capture element is radially self- expanding to adopt an open or folded configuration, wherein the folded configuration is configured for passage within the first lumen of the first tube and the peripheral edges of the capture element 
As to the above, Jordan teaches, in the same field of endeavor, a intraluminary stent relocating device comprising a first tube (sheath 120) and a stent (stent 20); and further comprising a pusher (coupling member 160) (paragraph [0038]) comprising a flexible rod (coupling member 160) (Examiner’s note: coupling member 160 is made of an elongate pliable tube – paragraph [0038]) having a proximal and distal end, and a capture element (funnel 140) at the distal end (end with funnel 140) (Fig. 1) for releasable attachment to the stent (stent 20) (paragraph [0033]) at its proximal end, which capture element (funnel 140) is radially self-expanding (paragraph [0034]) to adopt an open (Fig. 4) or a folded (Fig. 5) configuration, wherein the folded configuration (Fig. 5) is configured for passage within the first lumen (passage of sheath 120) of the first tube (sheath 120) and the peripheral edges of the capture element (funnel 140) are closer together to grip the proximal end of the stent (stent 20) (Examiner’s note: Figure 5 shows funnel 140 collapsed such that the peripheral edges are close and the stent is within its grasp); and wherein the open configuration (Fig. 4) is configured for release of the bifurcated stent (stent 20) (Examiner’s note: funnel 140 is used to both capture and release stent 20). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Kramer and Birmingham to incorporate the pusher of Jordan for the purpose of being able to reposition the stent or removing the stent if said stent was not placed properly or not the correct size for the patient (paragraph [0005] - Jordan).
It should also be noted that Jordan states that the apparatus for recapturing the stent can be used as part of or in conjunction with other endoscopic systems – (paragraph [0030] – Jordan). It should also be noted that the pusher of Jordan replaces the plunger 40 of Kramer in the modified device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20160346104 A1) and Birmingham (US 20140236123 A1) as applied to claim 1 above, and further in view of Hebert (US 20160206203 A1) (cited in last office action)..
Regarding claim 11, the combination of Kramer and Birmingham discloses the delivery system of claim 1 above.
However, the combination of Kramer and Birmingham is silent regarding further comprising a loader for loading of the bifurcated stent into the delivery catheter comprising an elongated third tube having a proximal end and a distal end provided with a third lumen adapted to slidably accommodate the bifurcated stent in the folded configuration, wherein the distal end of the third tube is configured to couple with the proximal terminal end of the delivery catheter such that the first and third lumens are connected to form a continuous passage for advancement of the bifurcated stent in the folded state from the loader to the delivery catheter.
As to the above, Hebert teaches, in the same field of endeavor, a stent delivery device for intracranial aneurysms, wherein the delivery system further comprises a loader (micrograft loader 136) for loading of the stent (micrograft 10) into the delivery catheter (microcatheter 146), comprising a third lumen (lumen of tubular body 140) adapted to slidably accommodate the stent (micrograft 10) (paragraph [0199]), wherein 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Kramer in view of Birmingham to incorporate a stent loader, as taught by Hebert, for the purpose of easier loading of the stent into the delivery catheter; furthermore it would have been obvious to one having ordinary skill in the art to use a stent loader to load a stent to a delivery catheter, since a stent loader could be used in combination with any standard stent delivery catheter to achieve the predictable results of loading a stent onto a delivery catheter prior to the deployment of the stent.
Response to Arguments
Applicant’s arguments, filed on 05/05/2021, with respect to the rejection(s) of claims 1 - 14 under Johnson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kramer and Birmingham.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771